FILED
                            NOT FOR PUBLICATION                              DEC 16 2014

                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50538

               Plaintiff - Appellee,              D.C. No. 2:07-cr-00856-RGK

  v.
                                                  MEMORANDUM*
DANIEL LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Court Judges.

       Daniel Lopez appeals from the district court’s judgment and challenges the

24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Lopez contends that the district court erred by failing to calculate the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
advisory Sentencing Guidelines range on the record. We review for plain error.

See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

Although there is no dispute that the error in this case was plain, remand is not

warranted because on this record Lopez cannot establish a reasonable probability

that he would have received a different sentence in the absence of the error. See

United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Lopez also contends that the district court erred procedurally by failing to

explain its sentence adequately, and to consider his arguments in mitigation.

Because Lopez preserved this challenge, we review de novo. See United States v.

Delgado, 357 F.3d 1061, 1071 (9th Cir. 2004). The record reflects that the court

considered Lopez’s arguments for an 8-month sentence, and the court’s

explanation of its above-Guidelines sentence was adequate. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Lopez finally contends that his above-Guidelines sentence is substantively

unreasonable. We review for abuse of discretion. See Gall v. United States, 552

U.S. 38, 51 (2007). The 24-month statutory maximum sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Lopez’s history of absconding from supervision. See

id.

      AFFIRMED.

                                          2                                     13-50538